Exhibit 10.113 AMENDMENT TO EMPLOYMENT LETTER AGREEMENT THIS AMENDMENT TO EMPLOYMENT LETTER AGREEMENT (“Amendment”) is made and entered into as of JUNE 25, 2014, 2014 by and among Osmose, Inc. (the “Company”), Koppers Inc. (“Koppers”) and Stephen C. Reeder (“Employee”). The parties are entering into this Amendment in connection with the Stock Purchase Agreement, dated April13, 2014, by and among the Company, Koppers and the other parties thereto (the “Stock Purchase Agreement”), pursuant to which Osmose Holdings, Inc. agreed to sell the Transferred Business (as defined in the Stock Purchase Agreement) to Koppers.
